UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7961



HAMILTON H. SWART, III,

                                            Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (1:06-cv-00911-TSE)


Submitted:   October 24, 2007          Decided:     November 13, 2007


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hamilton H. Swart, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Hamilton H. Swart, III, seeks to appeal the district

court’s order advising him that he had the right to file affidavits

or other material contesting the application of the statute of

limitations in his 28 U.S.C. § 2254 (2000) proceeding.           This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The order Swart seeks to appeal

is   neither   a   final   order   nor   an   appealable   interlocutory   or

collateral order.     Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED




                                    - 2 -